UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6568


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEMETRIUS LYDELL BRYANT,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:05-cr-00221-FL-1; 5:16-cv-00311-FL)


Submitted: December 19, 2017                                Decided: December 22, 2017


Before GREGORY, Chief Judge, and WILKINSON and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Greensboro, North Carolina, Eric J.
Brignac, Assistant Federal Public Defender, OFFICE OF THE PUBLIC DEFENDER,
Raleigh, North Carolina, for Appellant. John Stuart Bruce, United States Attorney,
Jennifer P. May-Parker, First Assistant United States Attorney, Phillip A. Rubin,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Demetrius Lydell Bryant appeals the district court’s order denying relief on his 28

U.S.C. § 2255 (2012) motion. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Bryant, Nos. 5:05-cr-00221-FL-1; 5:16-cv-00311-FL (E.D.N.C. Apr. 24, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2